        Case 2:15-cv-00256-MRH Document 376 Filed 05/11/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Equal Employment Opportunity Commission             )
                                                    )
       Plaintiff,                                   )
                                                    )       Civil Action No. 15-cv-00256
                      v.                            )
                                                    )       Hon. Mark R. Hornak
FedEx Ground Package System, Inc.                   )
                                                    )
       Defendant.                                   )


NOTICE OF RESOLUTION AND JOINT REQUEST FOR ENTRY OF CONSENT DECREE

       Plaintiff Equal Employment Opportunity Commission (EEOC) and Defendant FedEx

Ground Package System, Inc. have agreed to terms for voluntary resolution of EEOC’s claims

through their negotiated Consent Decree (“Decree”). The Parties’ terms for resolution are

embodied in the Decree and its exhibits, an executed version of which is attached hereto as

Exhibit A. The Parties jointly move the Court to adopt and enter the Decree for the reasons

stated therein. EEOC’s Complaint and Supplemental Complaint in this matter may be dismissed

upon entry of the Decree pursuant to its terms.


Respectfully Submitted:

FOR U.S. EQUAL EMPLOYMENT                           FOR FEDEX GROUND PACKAGE
OPPORTUNITY COMMISSION                              PACKAGE SYSTEM, INC.

 Sharon Fast Gustafson
 General Counsel
                                                  s/ Joseph Milcoff (w/consent)
 Gwendolyn Reams                                  Joseph Milcoff
 Associate General Counsel                        Vice President of Litigation and Risk
                                                  FedEx Ground Package System, Inc.
 s/ Debra M. Lawrence                             1000 FedEx Drive
 Debra M. Lawrence                                Moon Township, PA 15108
 Regional Attorney                                (412) 304-9762
                                                  joseph.milcoff@fedex.com
       Case 2:15-cv-00256-MRH Document 376 Filed 05/11/20 Page 2 of 4




s/ Maria L. Morocco                   s/ Rebecca Weinstein Bacon (w/consent)
Maria L. Morocco                      Rebecca Weinstein Bacon
Supervisory Trial Attorney            Bartlit Beck LLP
                                      Courthouse Place
s/ Thomas D. Rethage                  54 W. Hubbard Street
Thomas D. Rethage                     Chicago, IL 60654
Senior Trial Attorney                 (312) 494-4400
Philadelphia District Office          rweinstein.bacon@bartlitbeck.com
801 Market St., Suite 1300
Philadelphia, PA 19107                /s Terrence H. Murphy (w/consent)
267.589.9756                          Terrence H. Murphy
thomas.rethage@eeoc.gov               Littler Mendelson P.C.
                                      EQT Plaza
                                      625 Liberty Avenue, 26th Floor
                                      Pittsburgh, PA 15222
                                      (412) 201-7600
                                      tmurphy@littler.com
        Case 2:15-cv-00256-MRH Document 376 Filed 05/11/20 Page 3 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 11, 2020, I electronically filed the foregoing Notice

of Resolution and Joint Motion for Entry of Consent Decree, with Exhibit, via the Court’s

electronic case filing system, which caused a copy to be served upon all registered users,

including:


                                   Rebecca Weinstein Bacon
                                        Bartlit Beck LLP
                               rweinstein.bacon@bartlitbeck.com

                                       Daniel R. McElroy
                                        Bartlit Beck LLP
                                daniel.mcelory@bartlitbeck.com

                                         Sean Grimsley
                                        Bartlit Beck LLP
                                 sean.grimsley@bartlitbeck.com

                                         Sundeep Addy
                                        Bartlit Beck LLP
                                   rob.addy@bartlitbeck.com

                                          William Gohl
                                        Bartlit Beck LLP
                                   will.gohl@bartlitbeck.com

                                       Terrence H. Murphy
                                      Littler Mendelson, PC
                                      tmurphy@littler.com

                                          Paul D. Weiner
                                      Littler Mendelson, PC
                                       pweiner@littler.com

                                         Arun Thomas
                                         FedEx Ground
                                    Arun.thomas@fedex.com

                                        Gregory Monaco
                                         FedEx Ground
                                    Greg.monaco@fedex.com
Case 2:15-cv-00256-MRH Document 376 Filed 05/11/20 Page 4 of 4




                         William Whitman
                          FedEx Ground
                   William.whitman@fedex.com

                       Counsel for Defendant

                         Christine T. Elzer
                       Elzer Law Firm, LLC
                       celzer@elzerlaw.com

                         Matthew W. Dietz
                Disability Independence Group, Inc.
                       Mdietz@justdigit.org

                           Gabrielle Klepper
                        Spielberger Law Group
             Gabrielle.klepper@spielbergerlawgroup.com

                      Counsel for Intervenors

                                                         /s Thomas D. Rethage
